DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the claims filed on 05/27/2021.
3.	Claims 1 and 4-7 are allowed.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorizations for this examiner’s amendment was given in a telephone interview with Applicant’s representative Gerald Prettyman Reg No. 48778 on 06/1/2021.
Claim 1 has been amended as follows:
	1. (Currently Amended) A method to determine the regulatory compliance status of a regulated machine comprising the steps of: 
requesting by a central control unit (CCU) of a system management center comprising a regulatory compliance records database for managing receipt of regulatory compliance records for motorize vehicles, drivers of motorized vehicles, and for non-vehicle machines, a machine unique ID from a regulated machine; 
receiving a machine unique ID from [[a]] the central control unit (CCU) of the regulated machine; 

receiving regulatory compliance status records for the regulated machine, 
determining whether the regulated machine is a motorized vehicle, 
requesting by the central control unit (CCU) of [[a]] the system management center a driver identification of the motorized vehicle; 
receiving an at least one driver identification of the motorized vehicle; 
determining an at least one driver status record related to the at least one driver identification of the motorized vehicle, 
requesting by the central control unit (CCU) of [[a]] the system management center a motor vehicle unique ID from a motor vehicle; 
requesting by the central control unit (CCU) of [[a]] the system management center by the central control unit (CCU) of the system management center a first subsystem qualifier from a fuel subsystem; 
requesting by the central control unit (CCU) of [[a]] the system management center a first subsystem qualifier from a ignition subsystem; 
requesting by the central control unit (CCU) of [[a]] the system management center a first subsystem qualifier from a brake subsystem; 
requesting by the central control unit (CCU) of [[a]] the system management center a subsystem ID and a subsystem check from an information display of the motor vehicle; 
the system management center a subsystem ID and a subsystem check from an antenna of the motor vehicle;
verifying by the central control unit (CCU) of [[a]] the system management center the motor vehicle unique ID; 
verifying by the central control unit (CCU) of [[a]] the system management center the first subsystem qualifier from the fuel subsystem associates with an acceptable subsystem qualifier; 
verifying by the central control unit (CCU) of [[a]] the system management center the first subsystem qualifier from the ignition subsystem associates with an acceptable subsystem qualifier; 
verifying by the central control unit (CCU) of [[a]] the system management center the first subsystem qualifier from the brake subsystem associates with an acceptable subsystem qualifier;
verifying by the central control unit (CCU) of [[a]] the system management center the information display is interlocked with the central control unit of the motor vehicle by verifying the information display associates with an subsystem ID and the subsystem check is acceptable; 
verifying by the central control unit (CCU) of [[a]] the system management center the antenna is interlocked with the central control unit of the motor vehicle by verifying the antenna associates with an subsystem ID and the subsystem check is acceptable;
verifying by the central control unit (CCU) of [[a]] the system management center presence of a registered physical key in the motor vehicle; 
the system management center registration of information display with the central control unit of the motor vehicle; 
verifying by the central control unit (CCU) of [[a]] the system management center compliance of insurance, license fee, and emissions of the motor vehicle with regulations; and 
receiving a unique driver identification of a driver in the motor vehicle, and verifying by the central control unit (CCU) of [[a]] the system management center the driver has a valid driver’s license, and
disabling a throttle control of the motorized vehicle. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
7.	The closest prior art of record is Zlojutro, US 20170132927 A1 and Collins, US 20040004539 A1.
8.	Zlojutro discloses a method to determine the regulatory compliance status of a regulated machine comprising the steps of: 
requesting by a central control unit (CCU) of a system management center comprising a regulatory compliance records database for managing receipt of regulatory compliance records for motorize vehicles, drivers of motorized vehicles, and for non-vehicle machines, a machine unique ID from a regulated machine (See at least ¶9 and 21); 
receiving a machine unique ID from the central control unit (CCU) of the regulated machine (See at least ¶24); 
See at least ¶9), 
requesting by the central control unit (CCU) of the system management center a driver identification of the motorized vehicle (See at least ¶17); 
receiving an at least one driver identification of the motorized vehicle (See at least ¶17); 
determining an at least one driver status record related to the at least one driver identification of the motorized vehicle (See at least ¶17), 
requesting by the central control unit (CCU) of the system management center a motor vehicle unique ID from a motor vehicle (See at least ¶24);
requesting by the central control unit (CCU) of the system management center by the central control unit (CCU) of the system management center a first subsystem qualifier from a fuel subsystem (See at least ¶17);
requesting by the central control unit (CCU) of the system management center a first subsystem qualifier from a ignition subsystem  (See at least ¶9 and 21);
requesting by the central control unit (CCU) of the system management center a first subsystem qualifier from a brake subsystem (See at least ¶30);
requesting by the central control unit (CCU) of the system management center a subsystem ID and a subsystem check from an information display of the motor vehicle (See at least ¶30); 
requesting by the central control unit (CCU) of the system management center a subsystem ID and a subsystem check from an antenna of the motor vehicle (See at least ¶24);
verifying by the central control unit (CCU) of the system management center the motor vehicle unique ID (See at least ¶9); 
verifying by the central control unit (CCU) of the system management center the first subsystem qualifier from the fuel subsystem associates with an acceptable subsystem qualifier (See at least ¶35); 
See at least ¶33); 
verifying by the central control unit (CCU) of the system management center the first subsystem qualifier from the brake subsystem associates with an acceptable subsystem qualifier (See at least ¶33);
verifying by the central control unit (CCU) of the system management center the information display is interlocked with the central control unit of the motor vehicle by verifying the information display associates with an subsystem ID and the subsystem check is acceptable (See at least ¶33); 
verifying by the central control unit (CCU) of the system management center the antenna is interlocked with the central control unit of the motor vehicle by verifying the antenna associates with an subsystem ID and the subsystem check is acceptable (See at least ¶33); and 
disabling a throttle control of the motorized vehicle (See at least ¶8)

Collins discloses requesting regulatory compliance status records for the regulated machine from the regulatory compliance records database and receiving regulatory compliance status records for the regulated machine (See at least ¶36).

None of the prior art of record references taken either together or in combination with prior art of record discloses:
(Claim 1) “verifying by the central control unit (CCU) of the system management center presence of a registered physical key in the motor vehicle; verifying by the central control unit (CCU) of the system management center registration of information display with the central control unit of the motor vehicle; verifying by the central control 
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M.M.K./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662